Citation Nr: 0336640	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of service connection 
for residuals of an injury to the cervical and lumbar spines 
with degenerative disc disease and herniated disc.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 2002 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes that service connection for degenerative disc 
disease of the cervical and lumbar spine with bulging and 
herniated nucleus pulposus was denied by the Board in May 
2001.  At that time, the veteran contended that these 
disabilities were the result of an in-service fall from a 
ladder.  In the present claim, the veteran has presented an 
alternate theory of entitlement to service connection for his 
disabilities of the spine.  He presently contends that his 
herniated disc resulted from his flat foot condition.  In 
light of this new contention, the Board finds that the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for his spine 
disabilities is inextricably intertwined with the issue of 
service connection for pes planus.  Accordingly, action on 
this matter is deferred pending disposition of the claim of 
service connection for pes planus.  


REMAND

The veteran's contends that his pes planus, which existed 
prior to service, was aggravated by his active military 
service.  The report of a pre-induction examination dated in 
August 1976 shows that the veteran had pes planus.  He 
entered a period of active duty for training in June 1977.  
Service medical records covering this period of active duty 
for training show that he was issued arch supports in July 
1977.  Thereafter, he reported to the podiatry clinic in 
August 1977 and it was noted that his arch supports appeared 
to hurt his feet.  

VA has a duty to assist the veteran by providing a medical 
examination when such examination is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  The 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In the present case, the veteran asserts that his 
pes planus disability was aggravated by his active duty for 
training.  In light of the duty to assist, the Board is of 
the opinion that a VA examination would be probative in 
ascertaining whether the veteran's pes planus which existed 
prior to his active duty for training was aggravated during 
his period of active duty for training.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pes planus.  
The RO should obtain treatment records 
from all sources identified by the 
veteran which are not already of record.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the severity of his current 
pes planus and to obtain an opinion as to 
the likelihood that the pes planus was 
aggravated by his period of active 
service during 1977.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should elicit 
a detailed history from the veteran 
regarding the foot problems he had prior 
to service, during service, and since 
service.  Based upon review of the 
pertinent records in the claims folder, 
to include the service medical records, 
as well as interview and examination of 
the veteran, the examiner should provide 
opinions as to the following:

?	Did the veteran's pes planus 
increased in severity as a result of 
his military service?  An increase 
in severity of the condition means a 
permanent increase in the underlying 
condition itself as contrasted to a 
temporary worsening of symptoms.

?	If the veteran's pes planus 
increased in severity during such 
service, was any such increase in 
the underlying pathology beyond the 
normal progress of the disease?

4.  Thereafter, the claim should be 
readjudicated.  If the benefits sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


